02-10-316-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00316-CV 
 
 



Joy Nall


 


APPELLANT




 
V.
 




Clover Hill Apartments


 


APPELLEE 



 
 
------------
 
FROM County Court at Law No. 1
OF Tarrant COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On September
10, 2010, and September 27, 2010, we notified appellant, in accordance with
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless
the $175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  On October 27,
2010, we called the phone number that appellant listed on her notice of appeal,
but the phone number is no longer in service. 
We also contacted the trial court clerk and verified that the trial
court has the same address as our court and that there is not a forwarding
address for appellant.
Appellant
has not paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).  Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court’s
order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
 
          PER CURIAM
 
PANEL:  GARDNER, WALKER,
and MCCOY, JJ.
 
DELIVERED:  November 4, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).